                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD L. BURKHART,                               :
    Plaintiff                                     :           No. 3:16-cv-01755
                                                  :
       v.                                         :           (Judge Kane)
                                                  :           (Magistrate Judge Arbuckle)
                                                  :
NANCY A. BERRYHILL,                               :
Acting Commissioner of                            :
Social Security, 1                                :
       Defendant                                  :

                                              ORDER

THE BACKGROUND OF THIS ORDER IS AS FOLLOWS:

       Before the Court is the August 29, 2018 Report and Recommendation of Magistrate

Judge Arbuckle (Doc. No. 18), recommending that the Court affirm the Social Security

Commissioner’s final decision denying Plaintiff Donald L. Burkhart (“Plaintiff”)’s application

for disability insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act, 42 U.S.C. §§ 401 et seq., 1381 et seq. Plaintiff filed objections to

Magistrate Judge Arbuckle’s Report and Recommendation (Doc. No. 21), and a brief in support

thereof (Doc. No. 22), on September 21, 2018. The Acting Commissioner of Social Security has

not filed a response to Plaintiff’s objections, and the applicable time period for filing a response

has passed.

       In his Report and Recommendation, Magistrate Judge Arbuckle recommends that the

Court affirm the Social Security Commissioner’s denial of Plaintiff’s application for disability

insurance benefits and supplemental security income on the basis that substantial evidence


1
  The Court notes that since the institution of this action, Carolyn W. Colvin has been succeeded
as Acting Commissioner of the Social Security Administration by Nancy A. Berryhill. Pursuant
to Federal Rule of Civil Procedure 25(d), a public officer’s successor is automatically substituted
as a party in an action brought against the public officer in an official capacity.
supports the Administrative Law Judge (“ALJ”)’s determination that Plaintiff was not disabled,

as defined by the Social Security Act. (Doc. No. 18.) In arriving at this recommendation,

Magistrate Judge Arbuckle rejected Plaintiff’s argument that the ALJ’s assessment that Plaintiff

did not meet Listings 12.02 (organic mental disorders), 12.04 (affective disorders), 12.06

(anxiety related disorders), and 12.08 (personality disorders) at step three of the sequential

evaluation process is not supported by substantial evidence. (Id. at 13-24.) Magistrate Judge

Arbuckle explained that to meet the paragraph B criteria for each of the four identified listings, a

claimant must demonstrate that his disorder results in at least two of an enumerated list of

circumstances. (Id. at 14.) Plaintiff challenges the ALJ’s assessment of three of those

enumerated circumstances: marked restriction of activities of daily living; marked difficulties in

maintaining social functioning; and marked difficulties in maintaining concentration, persistence,

or pace. (Id.) First, with respect to the ALJ’s assessment that Plaintiff experienced only a mild

restriction of activities of daily living, Magistrate Judge Arbuckle found that the ALJ’s

determination is supported by substantial evidence because: (1) the ALJ determined that

Plaintiff’s allegations regarding his symptoms were not credible, and Plaintiff did not challenge

the ALJ’s credibility assessment; 2 and (2) the ALJ considered the statements on which Plaintiff



2
  Plaintiff asserts that Magistrate Judge Arbuckle incorrectly stated that he did not challenge the
ALJ’s credibility determination as to him. (Doc. No. 22 at 10-11.) The Court notes that while
Plaintiff did object to the ALJ’s credibility determination as to Plaintiff in passing (Doc. No. 12
at 36), the pertinent section of Plaintiff’s brief focuses exclusively on the credibility
determinations as to other witnesses and fails to offer any specific objections to the ALJ’s
credibility determination as to Plaintiff (id. at 36-38). The Court need not address arguments
made without specificity. See, e.g., Iturralde v. Berryhill, No. 3:16-cv-1597, 2018 WL 1465273,
at *7 (M.D. Pa. Mar. 1, 2018) (citing Loewen v. Berryhill, No. 16-35174, 2017 WL 6525196, at
*1 (9th Cir. Dec. 21, 2017); Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir.
2003)) (declining to address the plaintiff’s argument that the ALJ’s assessment was insufficient
where the plaintiff provided no explanation as to why the assessment was insufficient), adopted
by 2018 WL 1453181 (M.D. Pa. Mar. 23, 2018). Notwithstanding the authority noted supra, the
Court concludes that the ALJ’s assessment of Plaintiff’s credibility is supported by substantial
                                                  2
relies regarding allegations that Plaintiff only naps and watches television during the day, but

other evidence in the record contradicts those statements. (Id. at 14-17.) Next, with respect to

the ALJ’s assessments that Plaintiff experienced only moderate difficulties in social functioning

and maintaining concentration, persistence, or pace, Magistrate Judge Arbuckle found that the

ALJ’s assessments are supported by substantial evidence and that the evidence relied on by

Plaintiff in support of his argument was either properly discounted over Plaintiff’s objections or

involved a credibility finding not challenged by Plaintiff in his brief. (Id. at 17-24.)

       Next, Magistrate Judge Arbuckle found that the ALJ did not err in evaluating the opinion

evidence of record. (Id. at 24-68.) In reaching that conclusion, Magistrate Judge Arbuckle

separately addressed the ALJ’s evaluations of the medical opinions of Dr. Harvey Shapiro, Dr.

Robert Shapiro, and Dr. Douglass Martzluf; the mental impairment questionnaire completed by

Certified Registered Nurse Practitioner Laura Hanes and endorsed by Dr. Satyafit Mukherjee;

the assessments completed by Dr. Soraya Amanullah; the testimony of Karen Burkhart; and the

third-party statement of Kristin Sites. (Id. at 27-68.) Magistrate Judge Arbuckle found that the

ALJ’s assessments of each piece of opinion evidence are supported by substantial evidence. 3

(Id. at 27-33; 37-62.) He also found that the ALJ did not err when he evaluated conflicting

medical opinions by interpreting the objective medical evidence and concluding that one opinion

was more consistent with the entire record than the other. (Id. at 31-33.)



evidence, including contradictions between Plaintiff’s testimony and the objective medical
evidence, as well as inconsistencies within Plaintiff’s testimony (Doc. No. 9-8 at 21-25).
3
  Magistrate Judge Arbuckle found that even if the ALJ erred in not discussing Dr. Harvey
Shapiro’s December 2013 treatment note, doing so resulted in no obvious prejudice to Plaintiff,
and, therefore, remand is not necessary. (Doc. No. 18 at 36.) Additionally, Magistrate Judge
Arbuckle assumed that Plaintiff has established good cause so as to explain why Kristin Sites’
November 2015 letter was not part of the original administrative record, but concluded that
remand is not required because the letter is neither new nor material. (Id. at 62-68.)
                                                  3
       Plaintiff has filed several objections to Magistrate Judge Arbuckle’s Report and

Recommendation. (Doc. Nos. 21, 22.) First, Plaintiff objects to Magistrate Judge Arbuckle’s

finding that substantial evidence supports the ALJ’s decision when the ALJ discounted multiple

pieces of evidence that supported Plaintiff’s claim. (Doc. No. 22 at 2-5.) Second, Plaintiff

objects to Magistrate Judge Arbuckle’s finding that the ALJ properly relied on Dr. Soraya

Amanullah’s medical opinions despite their temporal remoteness and lack of consideration of all

medically-determinable impairments. (Id. at 5-6.) Third, Plaintiff objects to Magistrate Judge

Arbuckle’s finding that the ALJ did not inappropriately rely on his own lay interpretation of

medical evidence in assessing competing medical opinions. (Id. at 6-10.)

       Upon de novo review of those aspects of the Report and Recommendation to which

Plaintiff has specifically objected, 4 together with the administrative record, and having carefully

reviewed the submissions from the parties, the Court finds that Magistrate Judge Arbuckle

thoroughly and meticulously reviewed the evidence and addressed the substance of Plaintiff’s

objections in his Report and Recommendation. The Court also concludes that Magistrate Judge

Arbuckle correctly resolved the issues raised in Plaintiff’s objections. Thus, the Court will not

write separately to address Plaintiff’s objections. Accordingly, the Court will adopt the Report

and Recommendation of Magistrate Judge Arbuckle over Plaintiff’s objections.

       AND SO, on this 11th day of December 2018, upon independent review of the record

and applicable law, IT IS ORDERED THAT:

               1. The Clerk of Court is directed to substitute Nancy A. Berryhill for Carolyn W.
                  Colvin as a defendant in the above-captioned matter;
4
  The Magistrate Act, 28 U.S.C. § 636, and Federal Rule of Civil Procedure 72(b) provide that
any party may file written objections to a magistrate judge’s proposed findings and
recommendations. In deciding whether to accept, reject, or modify the Report and
Recommendation, the Court is to make a de novo determination of those portions of the Report
and Recommendation to which an objection is made. See 28 U.S.C. § 636(b)(1); M.D. Pa. L.R.
72.3.
                                                 4
2. The Court ADOPTS the Report and Recommendation (Doc. No. 18), of
   Magistrate Judge Arbuckle;

3. Plaintiff’s request for remand or the award of benefits is DENIED;

4. The Commissioner’s decision denying Plaintiff’s applications for benefits
   under Titles II and XVI of the Social Security Act is AFFIRMED;

5. The Clerk of Court is directed to enter judgment in favor of the Acting
   Commissioner and against Plaintiff; and

6. The Clerk of Court is directed to CLOSE the above-captioned case.


                                            s/ Yvette Kane
                                            Yvette Kane, District Judge
                                            United States District Court
                                            Middle District of Pennsylvania




                                5
